   Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 1 of 15 PageID #:219



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                   No. 17 CR 226
         v.
                                                   Judge John Z. Lee
 DINIKA LAWRENCE

                 GOVERNMENT’S SENTENCING MEMORANDUM

         The defendant, Dinika Lawrence, is a serial bank robber who robbed three

Chase Banks within a period of nine months. For the reasons stated below, the

government’s position is that a sentence within the Guideline range of 70-87 months’

imprisonment is appropriate, followed by a three-year term of supervised release.

This sentence would be sufficient and not greater than necessary to achieve all of the

sentencing goals articulated in 18 U.S.C. § 3553(a).

   I.         Procedural History

         On May 4, 2017, defendant Dinika Lawrence, was indicted for three counts of

bank robbery, in violation of Title 18, United States Code, Section 2113(a). Dkt. No.

18. On April 3, 2018, defendant appeared before the Honorable John Z. Lee and

entered a plea of guilty to the indictment. Dkt. No. 57.

   II.        Offense Conduct and Factual Background

   A. June 23, 2016, Robbery

         On June 23, 2016, at approximately 3:42 p.m., Lawrence entered the Chase

bank branch located at 244 W. 144th St, Riverdale, Illinois and approached a bank


                                          1
   Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 2 of 15 PageID #:220



employee, telling her she wanted to open an account. The employee took Lawrence

to her cubical and Lawrence presented her with a demand note which read “stay calm,

I have a bomb strapped to me, men from ISIS are holding my kids hostage three

blocks from here, the timer is set for 12 minutes, I need $20,000 in $20s.” Lawrence

then told the bank employee ISIS was watching her with a camera and had a way to

detonate the bomb. Lawrence showed the bank employee a black device which

appeared to be a digital clock or timer hanging around her neck. In response, the

bank manager gave the defendant $20,000 in $20 bills and Lawrence exited the bank.

At the time of the robbery, the deposits of Chase Bank were FDIC insured.

   B. September 9, 2016, Robbery

      On or about September 9, 2016, Lawrence entered the same Chase Bank

branch located at 244 W. 144th St, Riverdale, Illinois and approached the teller

window. Lawrence said to the teller, “I have a bomb, you have 2 minutes to give me

$100,000.” Lawrence opened her sweater and displayed a white pager like device

hanging from a cord around her neck. The teller told Lawrence that she would have

to go behind the teller line to get the money. As the teller entered the teller area and

approached the teller window of her co-worker, Lawrence warned them, “Don't touch

anything.” Both bank employees then entered the bank vault and removed $66,000

and placed the cash into a plastic blue and white Chase Bank bag. One of the tellers

then placed that plastic bag containing the money into a drawer at the last teller

window. Lawrence told the teller, “I don't want any marked money.” After the teller




                                           2
   Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 3 of 15 PageID #:221



assured Lawrence that the money was not marked, Lawrence took the bag and left

the bank. At the time of the robbery, the deposits of Chase Bank were FDIC insured.

   C.         March 24, 2017, Attempted Robbery

        On or about March 24, 2017, at approximately 5:30 p.m., Lawrence attempted

to rob the Chase Bank branch located at 12657 S. Ridgeland Ave, Palos Heights,

Illinois. Lawrence, entered the bank, approached the teller counter and presented

the teller with a demand note.     The teller backed away from the window, and

Lawrence said something to the effect of, “Give me everything.” The teller then

pressed the alarm button. Lawrence took the note with her and walked out of the

bank without receiving any money. At the time of the robbery, the deposits of Chase

Bank were FDIC insured.




                                         3
   Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 4 of 15 PageID #:222



      Guidelines Calculation

      The government agrees with the Guidelines calculations set forth in the PSR.

The November 2016 Guidelines Manual was used to calculate the offense level.

      A.     Defendant’s Adjusted Offense Level is 26

                 Guideline                     Section            Levels
  Count One: Base Offense Level: 20
                                             2B3.1(a)
  Financial Institution Property
                                             2B3.1(b)(1)
  Taken: +2                                                         25
                                             2B3.1(b)(2)
  Brandished a dangerous weapon: +3
  Count Two: Base Offense Level: 20
  Financial Institution Property             2B3.1(a)
  Taken: +2                                  2B3.1(b)(1)            26
  Brandished a dangerous weapon: +3          2B3.1(b)(2)
  Loss exceeded $20,000 but was less         2B3.1(b)(7)(B)
  than $95,000
  Count 3:
                                             2B3.1(a)
  Base Offense Level: 20                                            22
                                             2B3.1(b)(1)
  Financial Institution Property
  Taken: +2
  Three Offense Level Increase +3            3D1.2(d)               29
  Acceptance of Responsibility               3E1.1(a) & (b)         -3
                   Total Offense Level                              26


      B.     Defendant’s Criminal History Results in Category of II

      The government agrees with the Probation Office’s finding that defendant has

a criminal history category of II.

      C.      Defendant’s Guidelines Range: 70-87 Months

      With a criminal history category of II and an adjusted offense level of 26,

defendant’s Guidelines sentencing range is 70-87 months’ imprisonment.




                                         4
   Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 5 of 15 PageID #:223



   III.    Sentencing Recommendation

      It is the Government’s position that a sentence within the advisory Guidelines

range of 70-87 months will provide a sentence that is sufficient, but not greater than

necessary, to achieve the goals of sentencing. Specifically, a sentence within the

guidelines range will appropriately reflect the seriousness of defendant’s offense,

promote respect for the law, provide just punishment for defendant’s crime, and

afford adequate deterrence to similar criminal conduct.

      A.     Applicable Legal Standard

      Section 3553(a) requires the court to impose a sentence that is “sufficient, but

not greater than necessary,” to comply with the purposes of sentencing. In order to

determine the “particular” sentence to impose, the court must consider the familiar

statutory factors listed in Section 3553(a)(1)-(7). One of those factors is the advisory

Guidelines range, and another is the Sentencing Commission’s policy statements. See

18 U.S.C. §§ 3553(a)(4), (a)(5). Although the Guidelines are advisory, “[a]s a matter

of administration and to secure nationwide consistency, the Guidelines should be the

starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49

(2007). Indeed, the Supreme Court has made clear that a district court should begin

a sentencing hearing by calculating the advisory Guidelines range. See id. at 49; see

also United States v. Glosser, 623 F.3d 413, 418 (7th Cir. 2010).

      For two reasons, the Court should give serious consideration to the advisory

Guidelines range. First, the Guidelines are the sole factor under Section 3553(a) that

provides an objective sentencing range that can practicably promote the overall goal


                                           5
   Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 6 of 15 PageID #:224



of minimizing unwarranted sentencing disparities, which is itself a statutorily

mandated factor under Section 3553(a)(6). See United States v. Mykytiuk, 415 F.3d

606, 608 (7th Cir. 2005) (“The Guidelines remain an essential tool in creating a fair

and uniform sentencing regime across the country.”); see also Booker v. United States,

543 U.S. 220, 250 (2005) (“Congress’ basic statutory goal – a system that diminishes

sentencing disparity”); Id. at 253 (“Congress’ basic goal in passing the Sentencing Act

was to move the sentencing system in the direction of increased uniformity”); id. at

267 (rejecting other remedial alternatives because they were inconsistent with the

“basic objective of promoting uniformity in sentencing”). The Supreme Court created

the advisory system to “continue to move sentencing in Congress’ preferred direction,

helping to avoid excessive sentencing disparities while maintaining flexibility

sufficient to individual sentences where necessary.” Booker, 543 U.S. at 264-65. The

only way to prevent widespread unwarranted disparities is to give serious

consideration to the Guidelines.

      Second, the Guidelines generally deserve serious consideration because they

are “the product of careful study based on extensive empirical evidence derived from

the review of thousands of individual sentencing decisions.” Gall, 552 U.S. at 46. It is

true that there is no “presumption” that a Guidelines sentence is the “correct”

sentence, Rita v. United States, 551 U.S. 338, 351 (2007), and that there is “broad”

sentencing discretion post-Booker, United States v. Demaree, 459 F.3d 791, 794-95

(7th Cir. 2006). However, the Commission is “a respected public body with access to

the best knowledge and practices of penology.” United States v. Goldberg, 491 F.3d



                                           6
   Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 7 of 15 PageID #:225



668, 673 (7th Cir. 2007). Furthermore, the Commission is charged by statute to

periodically review and revise the Guidelines as the Commission collects comments

and data from numerous sources in the criminal justice system, 28 U.S.C. § 994(o),

and these ongoing efforts to refine the Guidelines are another reason to seriously

consider the advisory range.

      B.     The Section 3553(a) Factors Make Clear that a Guideline
             Sentence is Appropriate

      Full consideration of the relevant Section 3553(a) factors demonstrates that a

Guideline sentence is appropriate in this case.

             1. Seriousness of the Offense

      First, a sentence within the Sentencing Guidelines range reflects “the

seriousness of the offense” committed by defendant and “provide[s] just punishment

for the offense.” See 18 U.S.C. §3553(a)(2)(A); United States v. Goldberg, 491 F.3d 668,

673 (7th Cir. 2007) (The Guidelines are “drafted by a respected public body with

access to the best knowledge and practices of penology”); United States v. Goff, 501

F.3d 250, 257 (3d Cir. 2007) (“the Guidelines reflect a carefully considered assessment

of the seriousness of federal crimes”). Bank robbery is a clear example of a violent

crime. See 18 U.S.C. § 3156(a)(4)(A) (“A crime of violence means an offense that has

as an element of the offense the use, attempted use, or threatened use of physical

force against the person or property of another”). Additionally, bank robbery is a

serious offense that threatens public safety and the stability of financial institutions.

That is particularly true where, as here, defendant committed three bank robberies

in a short period of time and did so by threatening the lives of the bank employees.


                                           7
    Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 8 of 15 PageID #:226



The defendant was wearing what appeared to be a timer on a bomb and showed the

tellers so they would get her the large sums of money she requested. Each of the

victim tellers was merely reporting to work on the day the defendant decided to walk

in and rob their respective banks. The defendant’s actions placed each of them in a

position where they were placed in fear for their lives simply for trying to make a

living.

                  2. Promoting Respect for the Law and Deterrence

          A sentence within the Guideline range would promote respect for the law and

deterrence. See 18 U.S.C. § 3553(a)(2)(B). Such a sentence would deter this defendant

specifically, who has a severe drug problem which appears to trigger her criminal

behavior. PSR ¶97. Her need for opiates will encourage more criminal behavior

unless      she    deems   the   consequences    of   that   criminal   behavior   onerous.

Consequently, a sentence within the Guidelines range should be imposed to impress

upon defendant the need for her to reform her conduct.

          Additionally, sentences that include significant terms of imprisonment send a

clear message to potential bank robbers that their crimes carry serious consequences,

one of which will result in them being removed from society for a substantial period

of time if they pursue this kind of crime. This need for general deterrence is

particularly true in the Northern District of Illinois. According to statistics

maintained by federal and local law enforcement authorities, approximately 148 bank

robberies occurred in the Chicago area in 2017.




                                             8
   Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 9 of 15 PageID #:227



             3. History and Characteristics of Defendant

      A sentence within the Guidelines range of 70-87 months appropriately takes

into account defendant’s history and characteristics. See 18 U.S.C. § 3553(a)(1). The

defendant does not have a long criminal history. However, her criminal activities

have increased in severity and as previously noted, are related to her addiction to

controlled substances specifically, heroin. PSR, ¶¶ 95-97. The defendant indicated

that as long as she has physical pain she will continue to use heroin because

physicians will not prescribe her strong enough medications. PSR ¶ 98. This is

obviously troubling because it indicates she will likely continue to have contact with

the criminal justice system after her incarceration. This is especially true given that

the defendant is married to her mother’s former drug dealer. PSR ¶ 80. The public

needs to be protected from the defendant and a guidelines sentence will further that

objective.

      Additionally, section 3553(a)(2)(D) requires this Court to consider the need for

the sentence to provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner. As noted

in detail throughout the PSR, this defendant is addicted to opiates. During her

interview with probation, defendant reported use of heroin 15 times per day. PSR, ¶

97. While on pre-trial release, the defendant violated her conditions of bond a number

of times by using opiates during in-patient treatment. PSR, ¶ 98.

      The government acknowledges that defendant has mental health and serious

substance abuse issues that are difficult to combat. Nevertheless, it appears that



                                          9
   Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 10 of 15 PageID #:228



unless the root cause of defendant’s continued criminal conduct have not been

addressed, she continues to pose a threat to the community. Defendant’s need for

mental health and substance abuse treatment is consistent with a sentence of

imprisonment, because the Bureau of Prisons can offer treatment programs for

defendants suffering from mental illness and substance abuse. Furthermore, a term

of imprisonment would afford the defendant an opportunity to participate in and

commit to a mental health treatment regimen. United States v. Zohfeld, 595 F.3d 740,

743 (7th Cir. 2010) (affirming Guideline range sentence and holding that, in imposing

a Guideline sentence, the district court appropriately considered the fact that the

Bureau of Prisons could provide defendant with mental health treatment); United

States v. Boyd, 218 Fed. Appx.539, 541 (7th Cir. 2007) (affirming Guideline range

sentence and stating that the district court properly considered that a Guideline

sentence would afford the defendant the opportunity to receive “vocational training

and drug and mental health treatment”). Indeed, the Court may consider requesting

that defendant be placed in prison with appropriate treatment options. United States

v. Ramsey, 297 Fed. Appx. 519, 521 (7th Cir. 2008) (district court recommended that

defendant be placed in a facility with comprehensive substance abuse treatment

programs).   Defendant clearly needs long term treatment to obviate any future

criminal activity that may be the result of her substance and mental health issues.

      In light of all of the Section 3553(a) factors, a sentence within the Guidelines

range will help promote respect for the law, provide adequate deterrence, and serve

as just punishment for defendant’s criminal conduct.



                                         10
   Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 11 of 15 PageID #:229



   IV.        RESTITUTION AND SPECIAL ASSESSMENT

         Restitution is mandatory in this case. Defendant owes $86,000 to Chase Bank.

See Plea Agr. at 13.

         Pursuant to 18 U.S.C. § 3013, and as defendant acknowledged in the Plea

Agreement, the Court must impose a $300 special assessment. See Plea Agr. at 15.

   V.         PROPOSED CONDITIONS OF SUPERVISED RELEASE

         The government recommends the imposition of a term of supervised release of

three years. As previously described, defendant has serious mental health and

substance abuse issues. The conditions of supervised release should encourage

treatment, sobriety, lawful conduct, and gainful employment. Therefore, and in order

to promote the sentencing objectives of deterring recidivism, protecting the public,

and assisting in defendant’s rehabilitation and reintegration into society, the

government supports Probation’s recommendation for a three-year term of

supervised release that includes the conditions set forth in the PSR.

         A.      Deterring Criminal Conduct and Protecting the Public

         The following mandatory conditions would serve to afford adequate deterrence

to criminal conduct, protect the public, and assist in defendant’s rehabilitation:

         •    Not commit another Federal, State, or local crime (Mandatory Condition

              #1);

         •    Not unlawfully possess a controlled substance (Mandatory Condition #2);

         •    Cooperate in the collection of a DNA sample if the collection of such a

              sample is required by law (Mandatory Condition #5); and



                                            11
  Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 12 of 15 PageID #:230



      •    Refrain from unlawful use of controlled substances and submit to drug

           testing upon release (Mandatory Condition #6).

      B.      Supporting Rehabilitation & Reintegration

      The following conditions would support defendant’s rehabilitation and

reintegration into the community and would help ensure that the defendant is

engaged in lawful pursuits:

      •    Seek, and work conscientiously, at lawful employment or pursue

           conscientiously a course of study or vocational training that will equip the

           defendant for employment (Discretionary Condition #4);

      •    Refrain from knowingly meeting or communicating with any person whom

           you know to be engaged or planning to be engaged in criminal activity

           (Discretionary Condition #6);

      •    Refrain from any use of alcohol, or narcotic drug or other or other controlled

           substance, without a prescription (Discretionary Condition #7)

      •    Refrain from possessing a firearm, destructive device, or other dangerous

           weapon (Discretionary Condition #8);

      •    Participate, at the direction of a probation officer, in a substance abuse

           program which may include urine testing up to a maximum of 104 tests per

           year and a mental health treatment program, which may include the use of

           prescription medications. (Discretionary Condition #9);




                                           12
Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 13 of 15 PageID #:231



   •   Remain within the jurisdiction where supervision is authorized, unless

       granted permission to leave by the court or a probation officer

       (Discretionary Condition #14);

   •   Report to a probation officer as directed by the court or a probation officer

       (Discretionary Condition #15);

   •   Permit a probation officer to visit at any reasonable time at home, work,

       school, a community service location, or any other reasonable location

       specified by a probation officer, and permit confiscation of any contraband

       observed in plain view of the probation officer (Discretionary Condition

       #16);

   •   Notify a probation officer promptly, within 72 hours, of any change in

       residence, employer, or workplace and, absent constitutional or other legal

       privilege, answer inquiries by a probation officer (Discretionary Condition

       #17);

   •   Notify a probation officer promptly, within 72 hours, if arrested or

       questioned by a law enforcement officer (Discretionary Condition #18)

   •   If you have not yet obtained a high school diploma or equivalent, you shall

       participate in a General Educational Development (GED) preparation curse

       and seek to obtain a GED within the first year of supervision. (Special

       Condition #1;

   •   You shall, if unemployed after the first 60 days of supervision, or if

       unemployed for 60 days after termination or lay-off from employment,



                                        13
Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 14 of 15 PageID #:232



       perform at least 20 hours of community service per week at the direction of

       the U.S. Probation Office until gainfully employed. The amount of

       community service shall not exceed 200 hours; (Special Condition #3);

   •   You shall not incur new credit charges or open additional lines of credit

       without the approval of a probation officer unless you are in compliance

       with the financial obligations imposed by this judgment; (Special Condition

       #5);

   •   You shall provide a probation officer with access to any requested financial

       information necessary to monitor compliance with conditions of supervised

       release (Special Condition #6);

   •   You shall notify the court of any material change in your economic

       circumstances that might affect your ability to pay restitution, fines, or

       special assessments (Special Condition #7);

   •   You shall pay any financial penalty that is imposed by this judgment that

       remains unpaid at the commencement of the term of supervised release.

       Your monthly payment schedule shall be an amount that is at least 10% of

       your net monthly income, defined as income net of reasonable expenses for

       basic necessities such as food, shelter, utilities, insurance, and

       employment-related expenses (Special Condition #10); and

   •   You shall not enter into any agreement to act as an informer or special

       agent of a law enforcement agency without the permission of the court

       (Special Condition #11).



                                         14
   Case: 1:17-cr-00226 Document #: 68 Filed: 10/29/18 Page 15 of 15 PageID #:233



   VI.      CONCLUSION

         For the foregoing reasons, the United States recommends a sentence within

the Guideline range of 70-87 months’ imprisonment, followed by a three-year period

of supervised release.

                                       Respectfully submitted,

                                       JOHN R. LAUSCH, JR.
                                       United States Attorney

                                 By:   s/ Jill Kolinski
                                       Jill Kolinski
                                       Special Assistant U.S. Attorney
                                       United States Attorney’s Office
                                       219 South Dearborn Street, 5th Floor
                                       Chicago, Illinois 60604
                                       (312) 353-4729

                                       Dated: October 29, 2018




                                         15
